—Judgment unanimously affirmed without costs. Memorandum: Petitioner, an inmate at Wende Correctional Facility, commenced this CPLR article 78 proceeding to challenge administrative determinations denying his grievance concerning the medical care and treatment provided by a prison podiatrist who examined petitioner for foot problems. Petitioner also sought an examination by a different podiatrist and asked to be provided with orthopedic-style high-top sneakers and foot inserts. Supreme Court properly dismissed the petition. In order for a prisoner to prevail on a claim that he has been denied adequate medical care, he must demonstrate that prison officials acted in a manner “sufficiently harmful to evidence deliberate indifference to serious medical needs” (Estelle v Gamble, 429 US 97, 106, reh denied 429 US 1066; see, Matter of Singh v Eagen, 236 AD2d 654, 654-655; Matter of De Flumer v Dalsheim, 122 AD2d 872, 873, lv denied 68 NY2d 612; Matter of Ronson v Commissioner of Correction, 112 AD2d 488, 489; Matter of Stephens v Ward, 63 AD2d 798, 799). Mere negligence in diagnosis and treatment by a prison physician will not entitle an inmate to relief (see, Estelle v Gamble, supra, at 105-106; Matter of Ronson v Commissioner of Correction, supra, at 489). Upon our review of the record, we agree with the court that petitioner failed to demonstrate that respondents were deliberately indifferent to his “serious medical needs” (Estelle v Gamble, supra, at 106). We also conclude that petitioner failed to demonstrate that the determinations denying his grievance were affected by an error of law or arbitrary and capricious (see, Matter of Amaker v Goord, 280 AD2d 792; Matter of Singh v Eagen, supra, at 655). (Appeal from Judgment of Supreme Court, Erie County, Burns, J. — CPLR art 78.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Lawton, JJ.